IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA

IN THE MATTER OF THE SEIZURE OF
Funds up to the amount of $89,292.50 held in

BB&T Bank Account Number
1430001294316 in the name of Donna Clark, Case No. 1:21-MI- \ 2A]

And Filed Under Seal
Funds up to the amount of $15,000.00 held in

First Volunteer Bank Account Number
2000294039 in the name of Donna J. Clark.

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEIZURE WARRANT

I, David Kukura , being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a seizure warrant for the

following:
a. Funds up to the amount of $89,292.50 held in BB&T Bank Account Number
1430001294316 in the name of Donna Clark; and
b. Funds up to the amount of $15,000.00 held in First Volunteer Bank Account
Number 2000294039 in the name of Donna J. Clark.
2, I] am a Special Agent with the Federal Bureau of Investigation (FBI) and have
been so employed for almost 32 years. | am a Certified Public Accountant, and prior to joining

the FBI, I worked for a public accounting firm. AS a Special Agent, my d duties and

 

 

 

 

 

 

~ Teqponsibilines have included conducting criminal investigations of individual S sand d business

Page 1 of 10

Case 1:21-mj-00139-SKL Document4 Filed 07/20/21 Page1lof10 PagelID#:5
entities for possible violations of federal laws, particularly those laws found in Title 18, United
States Code. From November 1989 to June 2015, I was assigned to the FBI’s Minneapolis,
Minnesota, office, during which time I was assigned to a White Collar Crime squad with
responsibility for investigating violations such as Mail Fraud, Fraud By Wire, Bank Fraud, and
Money Laundering. Since July 2015, I have been assigned to the FBI’s Chattanooga, Tennessee,
office where I have been assigned to work primarily on White Collar Crime investigations.
During my career with the FBI, I have participated in numerous financial fraud investigations,
arrests, and searches. I have participated in the execution of numerous search warrants for
documents, records, and proceeds from illegal activities and have participated in the subsequent
investigation and analysis of evidence seized pursuant to those warrants. I have also had
experience interviewing defendants, witnesses, informants, and other persons who have had
personal knowledge of the amassing, spending, converting, and concealing of proceeds gained
from illegal activity.

3. The following information is based on my own personal observations and
knowledge. This affidavit does not contain all of the information known to law enforcement
regarding this investigation. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not set forth all of my knowledge about this
matter.

4. Based on my training and experience, and the facts set forth in this affidavit, there
is probable cause to believe that violations of 18 U.S.C. § 1343 (bank fraud); 18 U.S.C. § 1344
(wire fraud); 18 U.S.C. § 1957 (money laundering); and 18 U.S.C. § 1960, (operation of an

unlicensed money transmitting business), have been committed by Donna J. Clark (“Clark”) who

 

 

Pron

' Page 2 of 10

Case 1:21-mj-00139-SKL Document4 Filed 07/20/21 Page 2of10 PagelD #: 6
5. A “money mule” is someone who transfers illegally acquired money on behalf of
or at the direction of another. Money mules are often recruited via an on-line romance scheme or
on-line job scheme. Criminals use money mules to move money electronically through bank
accounts. They are asked by the criminal actors to use an established bank account, or to open a
new bank account, to receive money from someone they have never met in person. They are also
asked to move physical currency, or to assist the movement of money through a variety of other
methods such as wire the money into a third-party bank account; “‘cash out” the money received,
via currency or cashier’s checks; convert the money to virtual currency (such as Bitcoin); convert
the money to prepaid cards (such as debit cards or gift cards); send the money through a money
service business (such as Western Union or Money Gram) or a money transmitting app (such as
Venmo or Zelle); or conduct a combination of these actions. The money mule may be told to
keep a portion of the money being transferred. Money mules add layers to the money trail from a

victim to a criminal actor.

6. Money mules can be witting and complicit in the transfer of the illegally acquired
money. The money mule may ignore obvious red flags or act willfully blind to the money
movement activity. The money mule may have been warned about the activity by a bank
employee or law enforcement. The money mule may serially open bank accounts because prior
bank accounts had been closed by banks due to the suspicious activity in the accounts. The
money mule’s motivation may be financial gain or misplaced loyalty to a criminal actor.

7. Criminal actors obtain money through various illegal acts, and they need someone
to move this money at their direction. Common criminal activities include romance scams, work

from home scams, mystery shopper scams, lottery scams, Business Email Compromise,

 

 

 

=_eshipping -scams,-IRS-or-law_ enforcement impersonation scams, credit card fraud, and drug
Page 3 of 10

Case 1:21-mj-00139-SKL Document4 Filed 07/20/21 Page3of10 PagelD #: 7
trafficking. Money mules help criminals launder their criminally derived proceeds by adding
layers of recipients to the money trail; and these layers complicate and negatively impact the
ability of law enforcement to accurately trace the money from a specific victim to a criminal
actor.

8. Since my assignment to the FBI’s Chattanooga office, I and other Agents, in
coordination with the U.S. Attorney’s Office for the Eastern District of Tennessee, have
attempted to proactively identify, interview, and educate money mules about their participation
in illegal activity so that they will stop engaging in such activity. Since the criminal actors are
typically located in foreign countries, frequently in Africa, they are often outside the reach of
criminal prosecution in the United States. Thus, the goal of identifying and talking to a money
mule is not to prosecute the money mule; but instead, the goal is to protect potential victims in
the United States, and to disrupt the criminal actors’ activities by eliminating the money mule as
a conduit for laundering the criminal actor’s illegally derived proceeds. However, when the
money mules are interviewed, they are informed that they are knowingly or unknowingly
participating in activity which may be a violation of both Federal and state laws; that they are
now on notice that they are engaging in illegal activity, such as Fraud By Wire, Operation of an
Unlicensed Money Transmitting Business, and Money Laundering; and that if they continue the
activity, they subject themselves to criminal prosecution.

9. Your Affiant’s Affidavit in Support of an Application for a Search Warrant (Case
NO. 1:21-MJ-138) is incorporated herein by reference and provides a history of this

investigation.

 

 

 

 

Page 4 of 10

Case 1:21-mj-00139-SKL Document4 Filed 07/20/21 Page 4of10 PagelD #: 8
PROBABLE CAUSE

10. Clark has maintained several bank accounts during the course of her criminal
activity. She has used those accounts to receive deposits, send funds, and launder money for
unlawful activities. When I interviewed Clark on June 28, 2021, Clark told me that Regions
Bank and Simply Bank had closed her bank accounts based upon suspicious activities.

11. . Clark has continued to engage in the very financial transactions which I warned
her to stop during her interview on June 21, 2021.

12. Within the last month, Clark has opened at least two new accounts, one at First
Volunteer Bank and another at BB&T Bank.

C“¥ue")
13. On July 17 and 18, 2021, the Confidential Human Source (CHS) told me the

following:

a. Clark recently met another man named Steven Anderson on-line.

b. On July 15 or 16, 2021, Anderson wired $89,292.50 to Clark’s BB&T Account.

c. Clark has a bank phone app on her cellphone, and Clark showed the CHS the
activity in her BB&T account. There were two wire transfers of $50,000 and
$39,292.50.

d. The $50,000 wire transfer had what might be a wire transfer code of “20210715-
00008516INCO”, and the $39,292.50 wire transfer indicated it was from
“Merchfundi Fora Financial B”.

e. Clark had already withdrawn $15,000 by writing a check payable to herself which

Clark then deposited into Clark’s FVB Account. Clark also withdrew $500 cash

 

 

 

 

 

Page 5 of 10

Case 1:21-mj-00139-SKL Document4 Filed 07/20/21 Page5of10 PagelD #: 9

 
at an ATM; so when Clark showed CHS the account activity on the evening of
July 16, 2021, the balance in the BB&T account was $73,368.13.

f. When the CHS spoke to Clark on July 17, 2021, Clark told the CHS that Clark
went to BB&T on July 17, 2021 and obtained a $20,000 cashier’s check which
Clark plans to deposit to her FVB Account on July 19, 2021, and that she is also
going to get another $20,000 cashier’s check on July 19, 2021 and deposit it to
her FVB Account. Clark said that Anderson instructed her to do this.

g. Clark told CHS that Clark doesn’t know who the two wire transfers actually came
from, be it Anderson or someone else.

14. On July 19, 2021, I received information from First Volunteer Bank (FVB) , that
Clark’s FVB account number is 2000294039 in the name of “Donna Clark”, $15,000 was
recently deposited into Clark’s FVB Account and the current balance is approximately $16,000.

15. I also received information from BB&T Bank on July 19, 2021, that Clark’s
account number is 1430001294316 in the name of Donna J. Clark, that there were recent
deposits of $50,000 and about $39,000 via wire transfer and ACH credit, and that Clark
withdrew $20,000 on July 17, 2021.

16. On July 19, 2021, I again interviewed Clark. Clark admitted that she transferred
$15,000 from her BB&T Account into her FVB Account. She also told me she obtained a
$20,000 cashier’s check from BB&T that she had planned on depositing into her FVB Account.

Clark gave me the cashier’s check, issued July 17, 2021 by BB&T Bank, Check Number

 

 

 

 

 

 

Page 6 of 10

Case 1:21-mj-00139-SKL Document4 Filed 07/20/21 Page 6of10 PagelD #: 10
1003749082. Clark further told me that she withdrew $500 from her BB&T Account through an
ATM, spent some of the cash, and had the remainder in her home.

17. When I interviewed Clark on July 19, 2021, she also admitted that she continued
to be involved in the fraud and the money laundering in spite of my warnings to her on June 21,
2021.

18. Insofar as criminal forfeiture is concerned, I know that a protective order would
be inadequate to ensure the preservation of the funds in the above-listed bank accounts and the
vehicle, because funds stored electronically in bank accounts can be easily and almost
instantaneously transferred from remote locations, and that financial institutions do not always
act promptly to make all of their employees aware of restraints that are placed on such funds;
moreover vehicles can be easily transferred or hidden.

19. | Moreover, with respect to civil forfeiture of fungible property, such as funds
deposited in an account at a financial institution, I know that it is unnecessary “for the
Government to identify the specific property involved in the offense that is the basis for the
forfeiture; and that any identical property found in the same place or account as the property
involved in the offense that is the basis for the forfeiture shall be subject to forfeiture.” 18
U.S.C. § 984.

20. With respect to the pre-indictment seizure of property, I know that the Court is
authorized to issue a seizure warrant if the Court determines there is probable cause to believe
that the subject property is forfeitable in the event of the possessor’s conviction and that a
protective order would be insufficient to assure the availability of the property for forfeiture upon

conviction. See 21 U.S.C. § 853(f); United States v. Parrett, 530 F.3d 422, 429 (6th Cir. 2008)

 

 

 

 

 

 

 

Page 7 of 10

Case 1:21-mj-00139-SKL Document 4 Filed 07/20/21 Page 7of10 PagelD#: 11
(explaining that the pre-trial restraint of sainted assets that are subject to forfeiture is permissible;
holding that pre-trial restraint of untainted or substitute assets is unauthorized).

21. Said bank accounts are subject to seizure to United States pursuant to 18 U.S.C. §
981(b) and 21 U.S.C. § 853(e) and (f) by 18 U.S.C. § 982(b)(1). Said bank accounts are also
subject to civil forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) & (D) and criminal forfeiture
pursuant to 18 U.S.C. § 982(a)(2), on the grounds that the funds contained in the above-listed
accounts constitute proceeds that are directly traceable to offenses in violation of 18 U.S.C.

§ 1343 (wire fraud) and 18 U.S.C. § 1344 (bank fraud). The bank accounts are further subject to
civil forfeiture under 18 U.S.C. §§ 981(a)(1)(C) and criminal forfeiture under 18 U.S.C.

§ 982(a)(1) as they contain proceeds that are directly traceable to and facilitated the commission
offense in violation of 18 U.S.C. § 1957 (money laundering) and 18 U.S.C. § 1960 (unlicensed
money transmitting business). For the reasons set forth above, probable cause exists to seize the
properties.

22. As such, the United States seeks the issuance of warrants providing seizures of the
above-listed bank accounts which contain funds constituting proceeds or are traceable to
proceeds of wire fraud, bank fraud, and unlicensed money transmitting business violations and
constitute proceeds that are involved in money laundering.

23. | The events described herein, and the location of the businesses and properties in
question occurred and are situated in the Eastern District of Tennessee and elsewhere.

24. Accordingly, pursuant to 18 U.S.C. § 981(b)(1)(3), “a seizure warrant may be

issued .. . by a judicial officer in any district in which the forfeiture action against the property

 

 

 

 

 

Page 8 of 10

Case 1:21-mj-00139-SKL Document 4 Filed 07/20/21 Page 8of10 PagelD#: 12
may be filed under section 1355(b) of Title 28, and may be executed in any district in which the
property is found.” 18 U.S.C. § 981(b)(3).
CONCLUSION

25. Based upon all the foregoing information, probable cause exists to believe that
Donna Clark has committed violations of federal law including wire fraud, bank fraud, money
laundering and operation of an unlicensed money transmitting business. Furthermore, I have
probable cause to believe that the funds maintained in the bank accounts below are subject to
seizure and forfeiture:

a. Funds up to the amount of $89,292.50 held in BB&T Bank Account Number
1430001294316 in the name of Donna Clark; and

b. Funds up to the amount of $15,000.00 held in First Volunteer Bank Account
Number 2000294039 in the name of Donna J. Clark.

26. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation,

    

FURTHER THIS AFFIANT SAYETH NOT

    

David Kukura, Special Agent
Federal Bureau of Investigation

 

 

 

 

 

 

 

 

Page 9 of 10

Case 1:21-mj-00139-SKL Document 4 Filed 07/20/21 Page9of10 PagelID#: 13

 
SUBSCRIBED and SWORN to before me moe day of July, 2021

A LL

Stsairk
United States Magistrate Judge
Eastern District of Tennessee

 

 

 

 

 

 

Page 10 of 10

Case 1:21-mj-00139-SKL Document 4 Filed 07/20/21 Page 10o0f10 PagelD #: 14
